Name: Commission Regulation (EC) No 459/94 of 28 February 1994 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 57/64 Official Journal of the European Communities 1 . 3 . 94 COMMISSION REGULATION (EC) No 459/94 of 28 February 1994 on the supply of vegetable oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (*), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients 5 092 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for 'the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . (0 OJ No L 81 , 28. 3 . 1991 , p. 108 . 1 . 3 . 94 Official Journal of the European Communities No L 57/65 ANNEX I LOT A 1 . Operation Nos ('): see Annex II 2. Programme : 1993 3. Recipient (2) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma (tel . (396) 57 971 ; telex 626675 I WFP) 4. Representative of the recipient : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (l0) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IILA(l)(a)) 8 . Total quantity : 1 372 tonnes net 9. Number of lots : one 10. Packaging and marking (6): see OJ No C 114, 29 . 4. 1991 , p . 1 (under IILA(2)(1 ), IIIA (2) (3) and IIIA (3));  five litre metal canister without cardboard cross  markings in English (Lots Al , A5 and A6) and in Spanish (Lots A2 to A4)  supplementary markings : 'PAM* (Lots A2 to A4) 'WFP' (Lots Al , A5 and A6)  additional information : see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 11 . 4  1 . 5. 1994 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 15. 3 . 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 29. 3 . 1994 (b) period for making the goods available at the port of shipment : 23. 4  15. 5. 1994 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 4. 1994 (b) period for making the goods available at the port of shipment : 9  29 . 5. 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles (telex 22037 AGREC B/25670 AGREC B ; telefax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer :  No L 57/66 Official Journal of the European Communities 1 . 3 . 94 LOTS B, C and D 1 . Operation Nos (') : see Annex II 2. Programme : 1993 3. Recipient ^) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel. (31 70) 33 05 757 ; telefax 36 41 701 ; telex 30960 NL EURON) 4. Representative of the recipien (u) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) ( 10) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IH-A ( 1 ) (a)) 8 . Total quantity : 2 400 tonnes net 9. Number of lots : three (see Annex II) 10. Packaging and marking (6)(9) : see OJ No C 114, 29. 4 . 1991 , p . 1 (under IILA(2)(1 ), IILA (2) (3) and IIIj\ (3))  Five litre metal canister without cardboard crosspieces,  markings in English (Lots B, C and D 2) ; Spanish (Lots D 3 to D 6) and Portuguese (Lot D 1 )  additional information : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 11 . 4  1 . 5 . 1994 18 . Deadline for the supply :  1 9. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 15. 3 . 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 29. 3 . 1994 (b) period for making the goods available at the port of shipment : 23. 4  15.5.1 994 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 4. 1994 (b) period for making the goods available at the port of shipment : 9  29. 5 . 1 994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles (telex 22037 AGREC B/25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) :  1 . 3 . 94 Official Journal of the European Communities No L 57/67 LOT E 1 . Operation No ('): 1350/93 2. Programme : 1993 3 . Recipient ^) : CICR, 19, avenue de la Paix, CH-1202 GenÃ ¨ve [tÃ ©l . (41 22) 734 60 01 ; telex 22269 CH CICR] 4. Representative of the recipient : DÃ ©lÃ ©gation rÃ ©gionale du CICR, immeuble Les Arcades (7* Ã ©tage), av. Franchet d'Esperey, Le Plateau 01 , BP 459, Abidjan, CÃ ´te d'Ivoire (tÃ ©l . (225)22 24 59/60/61 ; telefax 22 24 56) 5. Place or country of destination (*) : Ivory Coast 6 . Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods : (3) ( l#) : see OJ No C 114, 29. 4. 1991 , p. 1 (under III.A.(l).(a)) 8 . Total quantity : 400 tonnes net 9 . Number of lots : one 10. Packaging and marking (6) Q : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIIA(2).(2), IIIA(2).(3) and IIIA&lt;3)) :  one litre PET bottles, without cardboard crosspieces  Markings in French 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : entrepot CICR, Man 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 11 . 4  1 . 5 . 1994 18 . Deadline for the supply : 29. 5. 1994 19. Procedure for determining the costs of supply (") : tendering 20. Date of expiry of the period allowed for submission of tenders : 1 2 noon (Brussels time) on 1 5. 3 . 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 29 . 3 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 1  6. 2. 1994 (c) deadline for the supply : 23. 4  15. 5 . 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 4. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  29. 5. 1994 (c) deadline for the supply : 26. 6 . 1994 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles ; (telex 22037 AGREC B ; B/25670 AGREC B telefax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer :  No L 57/68 Official Journal of the European Communities 1 . 3 . 94 LOTS F, G and H 1 . Operation Nos ('): 1232/93 (Lot F), 1242/93 (Lot G) and 1229/93 (Lot H) 2. Programme : 1993 3. Recipient (2) : Federation internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, (IFRC), dÃ ©partement Approvisionnement et logistique, Case Postale 372, CH-1211 GenÃ ¨ve 19 (tel. 730 42 22 ; telex 41 21 33 LRC CH ; telefax 733 03 95) 4. Representative of the recipient :  Lot F : Cruz Roja HondureÃ ±a, 7a Calle, entre la y 2a Avenidas-CamayagÃ ¼ela, DC Honduras, Centroamerica, (tel . 37 45 58 ; telefax : 22 88 76 ; telex : 1437/cruzrho)  Lot G : Ethiopian Red Cross Society, Ras Desta Damtew av., PO Box 195, Addis Ababa, (tel. (25 1 1 ) 44 93 64/15 90 74 : telefax : 51 26 43 ; telex : 21338 ecrs et)  Lot H : Yemenite Red Crescent Society, Head Office, Building n ° 10, 26 September Street, PO Box 1257 SAN'A Republic of Yemen, (tel . 20 31 31 /32/33 ; telefax 20 31 31 , telex : 3124 hilal ye) 5 . Place or country of destination (*) : Honduras (Lot F) ; Ethiopia (Lot G) ; Yemen (Lot H) ; Morocco (lot I) 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods : (3) ( 10) (u) : see OJ No C 114, 29. 4. 1991 , p. 1 (under III.A 0) «) 8 . Total quantity : 825 tonnes net 9 . Number of lots : three (lot F : 100 tonnes ; lot G : 625 tonnes ; lot H : 100 tonnes) 10. Packaging and marking (6) f) (8) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIIA ( 2) (2) (b), IIIA (2) (3) and IIIA (3)) :  five-litre plastic drums, without cardboard crosspieces  markings in English (Lots G and H) and Spanish (Lot F)  Supplementary markings : 'FICR' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Puerto Cortes (Lot F); Assab (Lot G); Hodeida (Lot H) 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 11 . 4  11 . 5. 1994 18 . Deadline for the supply : 22. 5. 1994 19 . Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 15. 3. 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 29. 3. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23. 4  15. 5. 1994 (c) deadline for the supply : 5. 5. 1 994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 4. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  29. 5. 1994 (c) deadline for the supply : 19 . 6 . 1994 1 . 3 . 94 Official Journal of the European Communities No L 57/69 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of die delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles ; (telex 22037 AGREC B/25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 29610 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer :  No L 57/70 Official Journal of the European Communities 1 . 3 . 94 LOTS I and K 1 . Operation Nos (') : 1189/93 (Lot I) and 1239/93 (Lot K) ; 2. Programme : 1993 3 . Recipient (2) : Federation internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, (IFRC), dÃ ©partement approvisionnement et logistique, Case Postale 372, CH-1211 GenÃ ¨ve 19 (tel . 730 42 22 ; telex 41 21 33 LRC CH ; telefax 733 03 95) 4. Representative of the recipient :  Lot I : Croix-Rouge burkinabee, BP 340, Ouagadougou (tel . (226) 30 08 77 ; telefax 36 31 21 ; telex LSCR 5436 BF Ouagadougou)  Lot K : The Guyana Red Cross Society, Eve Leary, PO Box 10524 Georgetown, Guyana (tel . (592-2) 651 74 ; telefax 675 82 ; telex FERNA 2226 GY 'For Guyana Red Cross") 5. Place or country of destination 0 : Burkina-Faso (lot I) ; Guyana (Lot K) ; Morocco (lot I) 6 . Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods :(3)(10)(12) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IILA(l)(a)) 8 . Total quantity : 95 tonnes net 9 . Number of lots : two (Lot 1 : 45 tonnes ; Lot K : 50 tonnes) 10 . Packaging and marking (6) 0 (8) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIIA (2) (2) (b), IILA (2) (3) and III.A (3)) :  five-litre plastic drums, without cardboard crosspieces  markings in English (Lot K) and French (Lot I)  supplementary markings : 'FICR' (Lot I) and 'IFRC' (Lot K) 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : entrepot Croix-Rouge Ouaga ­ dougou Zone du Bois, secteur 13 (Lot I) entrepot Croix-Rouge, Eve Leary, Georgetown (Lot K) 17. Period for making the goods available at the port of shipment where the supply is awarded at die port of shipment stage : 11 . 4  1 . 5 . 1994 18 . Deadline for the supply : 29. 5 . 1994 19. Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 15. 3 . 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 29 . 3 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23. 4  15. 5. 1994 (c) deadline for the supply : 1 2. 6 . 1 994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 1 2 noon (Brussels time) on 1 2. 4. 1 994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  29. 5. 1994 (c) deadline for the supply : 26. 6 . 1994 1 . 3 . 94 Official Journal of the European Communities No L 57/71 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles ; telex 22037 AGREC B/25670 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer :  No L 57/72 Official Journal of the European Communities 1 . 3 . 94 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels . (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Commission delegation to be contacted by the successful tenderer : OJ No C 114, 29. 4. 1991 , p. 33 . (6) Notwithstanding OJ No C 114, point IIIA (3) (c) is replaced by the following : 'the words "European Community"'. 0 Lots E, G, I and K : Placed in 20-foot containers. The free holding period for containers must be at least 15 days. (8) Lot F and H : The cartons shall be stacked on wooden pallets (made of pine, fir or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features : four-way entry, non-reversible, with wings ; a top deck consisting of a minimum of seven planks measuring 100 mm in width and of a thickness of 22 mm ; a bottom deck consisting of three planks measuring 100 mm in width and of a thickness of 22 mm ; three bearers measuring 100 mm in width and of a thickness of 22 mm ; nine dowels : 100 x 100 x 78 mm minimum ; the palletized cartons shall be covered by shrink film of a thickness of at least 1 50 microns ; the cartons must have reinforced protection consisting of four angles (35 x 35 mm) made of cardboard at least 3 mm thick placed on the four upper edges ; the whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles. (9) Shipment to take place in 20-foot containers, FCL.FCL. The supplier will be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient will be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer must submit to the recipient's agent a complete packing list of each container, specifying the number as specified in the invitation to tender. The successful tenderer must seal each container with a numbered locktainer, the number of which is to be provided to the recipient's forwarder. (10) The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certificate. (") The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schtitz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. (,J) Lots F ; H and D3 to D6 : The shipping documents must be authenticated by the diplomatic representative in the exporting country. Lot I : They must be sent to the beneficiary's representative immediately after loading. Lot G : The following should be included in the charter party : 'Food-aid consignment from the European Community : since the freight charges do not include coordination or supervision costs, the US $ 1,50 tax normally paid must not be applied in the case of this ship.' 1 . 3 . 94 No L 57/73Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹9. Operation No Action n" Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Supplementary markings Marquage complÃ ©mentaire Iscrizioni supplementari Bijkomende vermeldingen InscriÃ §Ã µes complementares A 1 372 A 1 : 361 1335/93 Botswana A 2 : 215 1336/93 Guatemala A 3 : 1 50 1 337/93 Guatemala A 4 : 100 1338/93 Nicaragua A 5 : 100 1339/93 Nepal A 6 : 446 1341 /93 Ouganda B 990 B 1 : 435 1356/93 Eritrea / 93DLA036 / Massawa B 2 : 120 1357/93 Eritrea / 94LWF003 / Asmara via Massawa B 3 : 435 1358/93 Eritrea / 930XB054 / Massawa C 1 170 C 1 : 75 1359/93 Ethiopia / 94CHA001 / Goro Gutu via Assab C 2 : 75 1360/93 Ethiopia / 94CHA002 / Dire Dawa via Djibouti C 3 : 30 1361 /93 Ethiopia / 94CHA003 / Meetta Chalango via Djibouti C 4 : 105 1362/93 Ethiopia / 94CON004 / Dessie via Assab C 5 : 75 1363/93 Ethiopia / 94CON005 / Sike via Assab C 6 : 810 1364/93 Ethiopia / 93DIA038 / Massawa D 240 D 1 : 45 1365/93 MoÃ §ambique / 93DIA031 / Mukumbura via Beira D 2 : 15 1366/93 Sierra Leone / 93ADI003 / Freetown D 3 : 15 1367/93 Chile / 93CAG027 / La Serena vÃ ­a Coquimbo D 4 : 15 1368/93 Chile / 93CAG028 / Antofagasta D 5 : 105 1369/93 Chile / 93CAG029 / Concepcion via Talcahuano D 6 : 45 1 370/93 Chile / 93CAG030 / Santiago via Valparaiso